t c memo united_states tax_court charles mchan and martha mchan petitioners v commissioner of internal revenue respondent docket no filed date charles mchan pro_se r walton davis iii for petitioner martha mchan eric b jorgensen and gwendolyn c walker for respondent memorandum findings_of_fact and opinion swift judge pursuant to sec_7443a and rule sec_180 and sec_183 this case was assigned to and heard by special_trial_judge unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure lewis r carluzzo his recommended findings_of_fact and conclusions of law were filed and served upon the parties on date subsequently the petitioners filed objections thereto and petitioner charles mchan moved for a new trial respondent filed no objection to the special trial judge’s recommended findings_of_fact and conclusions of law but respondent did file a reply to petitioners’ objections hereinafter references to petitioner in the singular are to petitioner charles mchan we are mindful that with regard to our review of special_trial_judge carluzzo’s recommended findings of facts new rule d provides due regard shall be given to the circumstance that the special_trial_judge had the opportunity to evaluate the credibility of witnesses and the findings_of_fact recommended by the special_trial_judge shall be presumed to be correct we have given appropriate deference to the special trial judge’s recommended factual findings and after consideration of the evidence and the record in this case we have made minor changes to his recommended findings and analysis we also have made a number of editorial changes to the special trial judge’s recommended findings_of_fact and conclusions of law in an effort to clarify certain matters after consideration of the record herein the briefs of the parties petitioners’ objections to the special trial judge’s recommended findings_of_fact and conclusions of law and respondent’s reply thereto we conclude that the recommended findings_of_fact and conclusions of law of special_trial_judge carluzzo which are hereinafter set forth as modified in a number of minor respects should be adopted as the report of the court in a notice_of_deficiency dated date respondent determined deficiencies in and additions to the federal income taxes of petitioner as follows additions to tax sec sec sec sec sec years deficiencie sec_6653 b a b b b dollar_figure dollar_figure ---- ---- of int dollar_figure due on dollar_figure big_number ---- dollar_figure of int ---- big_number due on dollar_figure in a separate notice_of_deficiency also dated date respondent determined deficiencies of dollar_figure and dollar_figure in martha mchan’s respective and federal income taxes which deficiencies are based solely on martha’s alleged joint liability under sec_6013 for the tax deficiencies determined against petitioner after settlement of some issues the primary issues for decision are whether petitioners on their and joint federal_income_tax returns underreported petitioner’s income from the sale of marijuana and whether petitioner is liable for the additions to tax for fraud under sec_6653 petitioners’ income is also considered in this proceeding in order to determine the correct amount of a net_operating_loss_carryback from to and see sec_6214 also raised as an issue herein is whether petitioner martha mchan is eligibile for relief from joint liability under sec_6015 that issue has been severed from the issues tried and addressed in this opinion findings_of_fact petitioners were married in and remained so as of the date of trial at the time the petition was filed in this case petitioners were residents of murphy north carolina petitioner’s drug trafficking activities in through petitioner participated in various transactions involving the illegal purchase and sale of marijuana generally petitioner purchased the marijuana with cash from sources in mexico and belize and sold the marijuana in north carolina for resale by others in florida and other states a number of individuals participated with petitioner in various aspects of the illegal drug transactions we focus as did respondent on specific transactions involving petitioner paul thomas posey posey and paul leroy cunningham cunningham in on a number of occasions petitioner accompanied by posey traveled to lajitas texas the texas source and purchased marijuana on average each purchase by petitioner from the texas source consisted of to pounds of marijuana for which petitioner paid approximately dollar_figure a pound with respect to each purchase petitioner also paid dollar_figure to an individual identified as the colonel who provided security and who helped transport the marijuana from mexico to lajitas texas after its purchase from the texas source generally the marijuana was transported to north carolina by posey and an associate the marijuana would be divided between petitioner and posey and petitioner would sell his portion of the marijuana to cunningham who in turn generally would resell the marijuana in florida during and petitioner and cunningham were involved in the purchase of marijuana in florida and texas and the resale of the marijuana in florida the florida transactions in connection with the and florida transactions petitioner lost dollar_figure and dollar_figure respectively in date as a result of his arrest for conspiracy to possess and to distribute marijuana posey agreed to cooperate with law enforcement officials to provide information about petitioner’s drug trafficking activities and to assist government agents in gathering evidence against petitioner on march and date posey secretly made tapes of conversations between himself and petitioner the tapes of these conversations were turned over to government agents investigating petitioner’s drug trafficking activities in date petitioner cunningham and several other individuals traveled to el paso texas to purchase marijuana on date after purchasing for dollar_figure pounds of marijuana from an undercover government agent petitioner and cunningham were arrested and charged under u s c sec_846 with conspiring to possess with the intent to distribute pounds of marijuana with regard to the date drug transaction petitioner pleaded guilty to the above federal criminal charge and petitioner was sentenced to a prison term of months and was fined dollar_figure see 920_f2d_244 4th cir in connection with the above prosecution under u s c sec_853 the government obtained an in rem criminal forfeiture of petitioner’s interests in a 35-acre parcel of real_estate and in two automobiles cunningham also pleaded guilty to the above criminal charge as part of his plea agreement cunningham testified against petitioner before a federal grand jury regarding various illegal drug transactions in which he and petitioner participated in and on date in an additional indictment filed in the federal district_court for the western district of north carolina petitioner was charged with counts of illegal_drug_trafficking filing false tax returns and engaging in a continuing criminal enterprise in connection with the illegal drug transactions that cunningham had testified about and that occurred beginning in the fall of in and and in early in july of petitioner pleaded guilty to some of the charges and petitioner was convicted on all charges submitted to the jury petitioner was sentenced to a prison term of months also the government obtained another criminal forfeiture against petitioner of dollar_figure the amount of the net_proceeds that the district_court determined petitioner received from the related drug transactions after deducting dollar_figure for petitioner’s estimated costs of purchasing and transporting the marijuana and after deducting dollar_figure for one-half of the net marijuana sales proceeds that petitioner purportedly shared with posey on appeal the united_states court_of_appeals for the fourth circuit affirmed petitioner’s above second conviction but the court_of_appeals reversed the district_court as to the proper amount subject_to criminal forfeiture and held that under u s c sec_853 the government’s criminal forfeiture against petitioner extended to the entire dollar_figure gross_proceeds that the district_court determined petitioner received from the illegal drug transactions and was not to be reduced by petitioner’s costs nor by amounts shared with co-conspirators 101_f3d_1027 4th cir as a result of petitioner’s criminal convictions petitioner has been incarcerated since petitioner martha mchan is not implicated in petitioner’s illegal drug transactions with assets petitioners acquired over the years petitioners apparently have fully satisfied both criminal forfeiture judgments for and petitioners’ joint federal_income_tax returns were prepared by a professional income_tax_return_preparer based on information provided to him by petitioners and were signed by petitioners and filed with respondent thereon the following adjusted_gross_income and loss figures for petitioners were reported year - - adjusted_gross_income or loss dollar_figure dollar_figure dollar_figure the above adjusted_gross_income and loss figures reported on petitioners’ joint federal_income_tax returns for and did not reflect any of the proceeds of petitioner’s illegal drug transactions petitioners did not provide any books_and_records or otherwise disclose to their tax_return_preparer any information relating to petitioner’s drug transactions and petitioners failed to provide to their tax_return_preparer and to respondent any books_and_records with respect to the illegal drug transactions in which petitioner participated respondent’s agent investigated petitioner for failing to report income from illegal drug transactions in and respondent’s agent and an agent of the north carolina state bureau of investigation interviewed posey and cunningham regarding their participation with petitioner in the illegal drug transactions during the years in issue on the basis of his investigation and his interviews with posey and cunningham respondent’s agent determined the amounts petitioner received on the sales of marijuana in which petitioner and posey and or cunningham were involved also based in part on the statements made by petitioner to posey on the undercover tapes respondent’s agent determined how much petitioner received on the sales of marijuana purchased from the texas source respondent’s agent used information from his investigation to reconstruct petitioner’s and income from illegal drug transactions respondent’s agent identified certain specific marijuana transactions in which petitioner posey and cunningham participated during and with respect to each such marijuana transaction respondent’s agent determined the number of pounds of marijuana purchased petitioner’s cost for the marijuana and the sales proceeds and gross_profit petitioner received for example respondent’s agent determined that petitioner paid on average dollar_figure per pound for the marijuana purchased from the texas source also to take into account amounts paid_by petitioner to the colonel on the purchase of marijuana from the texas source respondent’s agent added dollar_figure per pound allowing petitioner a total cost_of_goods_sold in the amount of dollar_figure per pound where petitioner purchased marijuana from a different source respondent’s agent used a cost for the marijuana according to information provided by posey and cunningham in calculating petitioner’s gross_profits for and from illegal drug transactions in which petitioner participated respondent’s agent disregarded petitioner’s losses in and on the florida transactions respondent’s agent prepared a schedule of omitted gross_receipts the schedule which specifically identifies the marijuana sales petitioner participated in with posey and cunningham for each of these transactions respondent’s special_agent calculated gross_receipts amount of marijuana purchased x sale price cost of marijuana sold amount of marijuana purchased x purchase_price and the gross_profit gross_receipts minus cost of marijuana sold respondent’s agent’s calculation of petitioner’s gross_receipts cost of marijuana sold and gross_profit for each year from the specific marijuana sales transactions in which petitioner participated is summarized below petitioner’s marijuana sales gross_receipts dollar_figure dollar_figure dollar_figure cost_of_goods_sold big_number big_number big_number gross_profit big_number big_number big_number on date respondent mailed to petitioner and to martha mchan a notice_of_deficiency for and based on the above-determined dollar_figure and dollar_figure in income ie gross_profit of petitioner from marijuana sales not reported on petitioners’ and federal_income_tax returns in addition based on his above calculation and determination that petitioner had dollar_figure in additional unreported income in from marijuana sales respondent disallowed the portions of petitioners’s claimed dollar_figure net_operating_loss_carryback that were claimed on petitioners’ and federal_income_tax returns for and respondent also determined that petitioner was liable for additions to tax for fraud and for substantially understating his federal_income_tax liability certain other adjustments made by respondent against petitioners in each notice_of_deficiency are no longer in dispute at trial respondent sought to significantly increase the illegal drug income to be charged to petitioner for each year as indicated the tax deficiencies reflected in respondent’s notice_of_deficiency to martha mchan were based solely on martha’s alleged joint liability under sec_6013 for the tax deficiencies determined against petitioner and no fraud or other additions to tax were determined against martha respondent’s calculations of petitioner’s income from the sale of marijuana were also used by the district_court in the second criminal forfeiture action against petitioner opinion according to petitioners the determinations made in respondent’s notices of deficiency are arbitrary and erroneous and therefore are not entitled to the normal presumption of correctness provided in our rules and by the caselaw see rule a 290_us_111 where a taxpayer establishes that a deficiency determination is arbitrary capricious or without reasonable foundation the normal presumption of correctness attached thereto may not be applicable 293_us_507 83_tc_269 79_tc_185 73_tc_394 petitioners maintain that petitioner did not realize any income during the years in issue from the marijuana transactions identified by respondent’s agent throughout the proceedings and in their briefs petitioners argue that petitioner was acting as a mere conduit or agent for the other co-conspirators and that petitioner did not have ownership in the funds or profits relating to the marijuana transactions further petitioners claim that respondent has failed to produce any predicate evidence to establish that petitioner received income from illegal drug sales we recognize the difficulty of proving a negative that is the nonreceipt of income and in cases involving allegations of unreported illegal income we may reject respondent’s deficiency determinations if they constitute naked assessments ie if they are not supported by the evidence see eg 999_f2d_760 4th cir affg tcmemo_1992_153 88_tc_435 dellacroce v commissioner supra pincite the present case however does not involve a naked assessment in this case there is substantial evidence linking petitioner to income from the illegal sale of marijuana during and that evidence consists not only of petitioner’s arrest and subsequent criminal convictions for engaging in the illegal sale of marijuana criminal forfeitures and the testimony of various co-conspirators but also petitioner’s own admission that he was involved in a conspiracy to possess and to sell marijuana in franklin v commissioner tcmemo_1993_184 we held that indictment guilty plea and conviction are sufficient to support an inference linking a taxpayer to illegal income-generating activity respondent’s tax_deficiency determinations herein against petitioners are entitled to the usual presumption of correctness as a general_rule gross_income includes all income from whatever source derived sec_61 this includes income obtained from illegal sources 366_us_213 browning v commissioner tcmemo_1991_93 sec_1_61-14 income_tax regs sec_6001 requires taxpayers to maintain records sufficient to determine their correct federal income taxes 92_tc_661 if taxpayers fail to maintain or do not produce adequate books_and_records respondent is authorized by sec_446 to reconstruct the taxpayers’ income sec_446 petzoldt v commissioner supra pincite 54_tc_1530 40_tc_30 bratulich v commissioner tcmemo_1990_600 for the years in issue petitioners failed to maintain and to produce records of petitioner’s illegal marijuana sales respondent reconstructed petitioners’ income for each year by using the specific item method of proof a method approved by this court on numerous occasions see eg 56_tc_297 pappas v commissioner tcmemo_2002_127 levine v commissioner tcmemo_1998_383 affd 229_f3d_1158 9th cir baker v commissioner tcmemo_1991_340 affd 9_f3d_1550 9th cir based on information respondent’s agent obtained from interviews with posey and cunningham and from undercover tapes respondent’s agent identified a number of specific marijuana sales transactions in which petitioner participated with posey and cunningham in and based on the information obtained respondent’s agent determined petitioner’s related gross_receipts cost_of_goods_sold and gross_profits petitioners do not dispute that petitioner participated in marijuana transactions with posey and cunningham and for the most part petitioners do not dispute certain facts relied on by respondent in calculating petitioner’s gross_receipts cost_of_goods_sold and gross_profit therefrom to the contrary at both his criminal trial and his trial herein petitioner generally admitted to his involvement in the marijuana transactions described by posey and by cunningham nevertheless petitioner claims that he did not receive any net_income or profit from the marijuana sales according to petitioner he was merely assisting friends in the purchase and sale of marijuana our view of petitioner’s claim however is stated in petzoldt v commissioner supra pincite there is nothing in the record which would indicate that petitioner sold marijuana for philanthropic reasons expecting no profit for his efforts common sense would dictate the conclusion that anyone who is in an illegal and dangerous business such as the dealing of drugs would demand a very large profit for his enormous risks the transcripts of petitioner’s date criminal trial were admitted into evidence herein the danger and risks to which petitioner exposed himself could not be more apparent petitioner was arrested tried convicted and sentenced to a lengthy period of incarceration in a federal penitentiary we reject petitioner’s testimony that he did not have an ownership_interest in the illegal drug transactions identified and used by respondent in his calculations of petitioners’ income for purposes of the tax deficiencies herein and based on petitioners’ burden_of_proof and with the two exceptions noted below we agree with respondent’s calculations of petitioners’ unreported income from marijuana sales as set forth in the notices of deficiency for and the first adjustment to be made to respondent’s calculations relates to a date transaction involving purported gross_receipts of dollar_figure and after dollar_figure in cost_of_goods_sold a purported gross_profit of dollar_figure respondent now concedes this transaction did not occur or should not be charged to petitioner the second adjustment to be made to respondent’s calculations involves the losses of dollar_figure and dollar_figure that petitioner realized in and respectively from the florida transactions respondent’s agent apparently overlooked or disregarded these loss transactions that are to be taken into account in the calculations of petitioners’ unreported income for and in addition to the transactions included in respondent’s notices of deficiency at trial respondent claims that in july of petitioner participated in an additional purchase and sale of marijuana not included in respondent’s calculations respondent submits that this transaction involved petitioner’s purchase of pounds of marijuana for dollar_figure per pound and petitioner’s sale of the marijuana for dollar_figure per pound the inclusion of this transaction would result in an increased deficiency for on which respondent would bear the burden_of_proof rule a 77_tc_881 williams v commissioner tcmemo_1992_153 affd 999_f2d_760 4th cir we find the evidence insufficient to satisfy respondent’s burden on this alleged sale of marijuana on brief respondent also takes the position that the dollar_figure per pound paid to the colonel by petitioner for security and for transporting the marijuana into the untied states should not have been added by respondent’s agent to petitioner’s cost_of_goods_sold for marijuana purchased from the texas source respondent contends that under sec_280e this amount is not properly treated as an item of petitioner’s cost_of_goods_sold generally we do not consider issues that are raised for the first time on brief and we decline to consider this untimely raised issue see eg 92_tc_376 affd 920_f2d_1196 5th cir 64_tc_989 see also 182_f3d_275 4th cir affg tcmemo_1996_452 rejecting respondent’s assertion of increased income for and adjusting respondent’s calculations to account for the and losses on the florida transactions mentioned above we conclude that petitioner’s sale of marijuana generated the following gross_receipts cost_of_goods_sold and gross_profit gross_receipts dollar_figure dollar_figure dollar_figure cost_of_goods_sold big_number big_number big_number gross_profit big_number big_number big_number as indicated under sec_6653 and for and under sec_6653 and b for respondent determined that petitioner is liable for additions to tax for fraud respondent also determined that for and petitioner is liable for additions to tax under sec_6661 for substantial understatements of tax no additions to tax were determined by respondent against martha mchan taking into account the and florida loss transactions also involved making certain other adjustments to petitioner’s gross_receipts and cost_of_goods_sold for and for sec_6653 imposes an addition_to_tax equal to percent of a tax underpayment if any portion of the underpayment is due to fraud and sec_6653 imposes another addition_to_tax equal to percent of the interest with respect to the portion of an underpayment attributable to fraud for sec_6653 imposes an addition_to_tax equal to percent of the tax underpayment attributable to fraud and sec_6653 imposes a separate addition_to_tax equal to percent of the interest payable under sec_6601 on the portion of an underpayment attributable to fraud further for if fraud is established with respect to any portion under sec_6653 the entire underpayment is to be treated as attributable to fraud except to the extent the taxpayer establishes that some portion of the underpayment is not attributable to fraud for purposes of sec_6653 fraud is defined as an intentional wrongdoing designed to evade tax believed to be owed 252_f2d_56 9th cir 118_f2d_308 5th cir revg 40_bta_424 petzoldt v commissioner t c pincite 69_tc_391 respondent bears the burden of proving each of the elements of fraud by clear_and_convincing evidence - an intent to evade tax and an underpayment_of_tax sec_7454 rule b 84_tc_405 56_tc_213 to meet this burden respondent must establish that an underpayment_of_tax exists and that petitioner intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such taxes grossman v commissioner supra pincite 398_f2d_1002 3d cir 94_tc_654 91_tc_874 castillo v commissioner supra pincite 80_tc_1111 26_tc_107 respondent need not establish that tax_evasion was petitioner’s primary motivation but must show that a ‘tax- evasion motive’ played a part in petitioner’s conduct including conduct designed to conceal another crime recklitis v commissioner supra pincite quoting 370_f2d_713 1st cir vacating t c memo the existence of fraud is a question of fact to be resolved upon consideration of the entire record castillo v commissioner supra pincite rowlee v commissioner supra pincite 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud is never imputed or presumed it must be established by independent evidence recklitis v commissioner supra pincite castillo v commissioner supra 55_tc_85 because however direct proof of a taxpayer’s intent is often not available fraud may be proved by circumstantial evidence grossman v commissioner supra pincite 204_f2d_205 5th cir affg a memorandum opinion of this court castillo v commissioner supra 79_tc_995 affd 748_f2d_331 6th cir gajewski v commissioner supra pincite the taxpayer’s entire course of conduct may establish the requisite fraudulent intent 317_us_492 castillo v commissioner supra gajewski v commissioner supra stone v commissioner supra pincite over the years courts have developed a nonexclusive list of factors that demonstrate fraudulent intent these badges_of_fraud include understating income maintaining inadequate records failing to file tax returns implausible or inconsistent explanations of behavior concealment of income or assets failing to cooperate with tax authorities engaging in illegal activities an intent to mislead which may be inferred from a pattern of conduct lack of credibility of the taxpayer’s testimony filing false documents and dealing in cash spies v united_states supra pincite 899_f2d_164 2d cir 796_f2d_303 9th cir affg tcmemo_1984_601 recklitis v commissioner supra pincite often a combination of factors may provide persuasive evidence of fraud 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 a taxpayer’s intelligence education and tax expertise also may be relevant for purposes of determining fraudulent intent stephenson v commissioner supra pincite 19_tc_631 we acknowledge that the facts and evidence in the trial record in this case as to the precise amount of total costs incurred sales proceeds and profit petitioner realized in each year from his illegal drug sales are not established with a great deal of clarity respondent relies heavily on the testimony of convicted felons and on grand jury testimony admitted at petitioner’s criminal trial however to find civil tax_fraud the exact amount of income underreported by a taxpayer need not be established it is sufficient that respondent establish by clear_and_convincing evidence that petitioners failed to report substantial income for each year and did so intentionally at which point the burden_of_proof shifts to the taxpayer to prove the amount of any related expenses 377_f2d_469 1st cir franklin v commissioner tcmemo_1993_184 petitioner has not produced credible_evidence of additional expenses_incurred relating to his purchase and sale of marijuana in excess of those allowed by respondent accordingly respondent has established by clear_and_convincing evidence that in and petitioner herein had significant additional income and income taxes relating to petitioner’s illegal sale of marijuana that petitioner did not report on his and federal_income_tax returns petitioner was indicted and convicted on numerous charges relating to his purchase and sale of marijuana during and no income relating to petitioner’s sale of marijuana was reported on petitioners’ joint federal_income_tax return for the years in issue 286_f2d_139 4th cir p roof of consistent and substantial understatements of income over a period of years may constitute persuasive and convincing evidence of fraud affg tcmemo_1959_224 see also 799_f2d_166 5th cir affg tcmemo_1985_148 301_f2d_484 5th cir affg tcmemo_1959_172 petitioner dealt in large amounts of cash when buying and selling marijuana but petitioner failed to maintain or to produce books_and_records relating to the transactions see 89_tc_1280 gajewski v commissioner t c pincite and petitioner failed to inform his tax_return_preparer of his marijuana sales see 451_f2d_197 3d cir affg tcmemo_1970_37 taken as a whole the evidence establishes that petitioner acted with the requisite fraudulent intent and that petitioner underreported substantial income for and relating to marijuana sales with fraudulent intent we also note that special_trial_judge carluzzo observed petitioner’s testimony and rejected in his recommended findings_of_fact and conclusions of law petitioner’s testimony as to his limited participation in the marijuana sales transactions and concluded that petitioner had the requisite fraudulent intent in filing his and federal_income_tax returns without reporting thereon his marijuana sales transactions we sustain respondent’s determinations that petitioner is liable for the additions to tax for fraud prescribed under sec_6653 for and respondent also determined additions to tax under sec_6661 for and for tax returns due after date but before date sec_6661 provides for an addition_to_tax equal to percent of the amount of any_tax underpayment attributable to a substantial_understatement an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 the understatement is reduced to the extent that the taxpayer has adequately disclosed his or her position or has substantial_authority for the tax treatment of an item sec_6661 sec_1 a income_tax regs for and petitioner bears the burden_of_proof as to the issue of his liability for the addition_to_tax under sec_6661 rule a 107_tc_18 due to petitioners’ substantial unreported income for and petitioner’s income_tax deficiencies for the taxable years in issue trigger the substantial_understatement addition_to_tax under sec_6661 petitioner has presented no evidence to show that respondent erroneously determined the additions to tax under sec_6661 petitioner is liable for the additions to tax under sec_6661 for and for sec_6501 expressly provides that in the case of a false or fraudulent tax_return with the intent to evade tax the tax may be assessed at any time petitioners’ argument that the period of limitations on assessment with respect to their income taxes for and expired before respondent issued the notices of deficiency to petitioners is rejected because petitioners filed joint federal_income_tax returns for and the assessment_period of limitations under sec_6501 remains open as to martha mchan as well stone v commissioner t c pincite other arguments raised by petitioners and not discussed herein have been considered are without merit and are rejected to reflect the foregoing an appropriate order will be issued
